Exhibit 10.1
SECURITIES PURCHASE AGREEMENT


           This Securities Purchase Agreement (“Agreement”) is made as of the
date last indicated below on the acceptance page hereof, by and between PREMIER
ALLIANCE GROUP, INC., a Delaware corporation having its principal offices at
4521 Sharon Road, Suite 300, Charlotte, North Carolina 28211 (the “Company” or
“Borrower”) and the Purchaser (“Purchaser”) whose name and address are set forth
on the Signature Page to this Agreement.


                                                        R E C I T A L S


           A.           The Borrower desires to obtain funds from each Purchaser
in order to provide working capital for marketing, acquisitions, expansion and
to further the operations of the Borrower.


           B.           The Borrower is conducting a private offering (the
“Offering”), for which American Capital Partners, LLC  is acting as placement
agent on a “best efforts” basis (the “Placement Agent”), of units (“Units” or
“Securities”) consisting of 7% Convertible Promissory Notes substantially in the
form as annexed hereto as Exhibit A, (the “Notes”) with such Convertible Note
automatically converting at the closing of the Company’s next round of
financing, in the same security as the next round of financing (the “Conversion
Shares”) at a conversion price equal to the lesser of (a) $0.50, or (b) a
twenty-five percent (25%) discount to the next round of financing, and 50%
warrant coverage (the “Warrant”), with an exercise price equal to the lesser of
(a) $0.65, or (b) the exercise price of the warrants issued in the next round of
financing (collectively the Notes and the Warrant shall be referred to herein as
the “Securities”); provided however that the Company may call the Warrants if:
(i) the Company registers the Common Stock underlying the Warrants with the
Securities and Exchange Commission; and (ii) the Company’s Common Stock,
subsequent to the registration of the Warrant Shares, trades above $1.30 per
share each day for ten (10) consecutive trading days and averages in excess of
fifty thousand (50,000) shares of volume per trading day, with each Unit to be
sold at a negotiated price of $50,000 per Unit (the “Offering Price”) (i.e. face
value based on the principal amount subscribed for), pursuant to Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506 of
Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”) as
promulgated under the Securities Act; and
 
B. Purchasers understand that there is a great deal of risk, illiquidity and
uncertainty in the purchase of the Units herein, and that no assurance can be
made that the Borrower will repay the Notes, complete its business plan or, if
completed, that it will be successful in doing so.  Purchasers have received and
examined all of the Borrower’s SEC Reports (as defined in Section 3.7.1).


C. The offering of Units is being made directly by the Borrower through the
Placement Agent (as hereinafter defined), to accredited investors only, under
Regulation S and/or Rule 506 of Regulation D of the Securities Act, as amended,
on a “best efforts $1,000,000 maximum” basis, which may be increased without
notice to investors, wherein up to a maximum of 20 Units, or up to $1,000,000
principal amount of Notes and Warrants may be sold (the “Maximum Offering”).


D. There is no escrow agent in this offering and moneys will not be held in any
segregated or secured account pending acceptance or rejection.  Accordingly,
there is also no minimum offering amount and your funds reflecting the Purchase
Price will become immediately available for use by the Borrower and susceptible
to rights of third party creditors without protection.  Purchasers and third
party agents will not have an opportunity to approve of a Closing / subscription
acceptance, or to request refund of any moneys submitted to the Borrower until
such time as subscriptions are accepted or rejected or a Termination Date
occurs. Purchasers acknowledge and agree that their subscriptions are
irrevocable and binding commitments on the part of the Purchaser and that once
their funds have been tendered with the appropriate subscription documents the
Borrower may utilize and disburse funds and conduct a Closing and issue to
Purchasers their respective Securities without any advanced consent or notice to
Purchasers or the Placement Agent.  The Borrower may reject any subscriptions in
whole or in part for any reason or for no reason to return funds to the
Purchaser to the extent of such non accepted funds, or, retains the right to
hold the same for acceptance or rejection at a future closing, until termination
of the offering, at which time, any unused subscription funds shall be returned
to Purchaser.
 


AGREEMENT


           It is agreed as follows:


           1.           PURCHASE AND SALE OF UNITS.


           1.1           Purchase and Sale.  In reliance upon the
representations and warranties of the Borrower and each Purchaser contained
herein and subject to the terms and conditions set forth herein, at Closing,
each Purchaser shall purchase, and the Borrower shall sell and issue to each
Purchaser, Units, at a negotiated purchase price of face value, the Principal
Amount of Notes and corresponding Warrants set forth on the signature page
annexed to the end of this Agreement as executed by such Purchaser (the
“Purchaser Signature Page”), issued in such Purchaser’s name, at a purchase
price of $50,000 per Unit (the “Purchase Price”). Partial Units may be accepted
at the discretion of the Borrower and Placement Agent.


2.           CLOSING.


           2.1           Date and Time.  The sale of Units will take place in
one or more closings (“Closing”), subject to the satisfaction of all the parties
hereto of their obligations herein.  The Purchasers shall submit an executed
copy of this Agreement to the Borrower and Placement Agent along with the
Purchase Price by bank wire (or, with the consent of Placement Agent, by check)
directly to the Borrower.  The Closing of the sale of Units contemplated by this
Agreement shall take place from time to time as subscriptions are received,
without any consent of, or notice to, Purchasers.  Subscriptions that are not
accepted will be returned with any funds (less wire fees).  The Closing shall
take place at the offices of the Borrower or at such other place as the Borrower
and the Placement Agent shall agree in writing (each, a “Closing Date”) on or
before November 15, 2012, unless otherwise extended by the Borrower and
Placement Agent up to a maximum of 30 days (the “Termination Date”).


2.2           No Escrow Agent.  There is no escrow agent and no minimum offering
amount.  Purchasers understand and acknowledge that the Borrower may or may not
raise capital other than their own subscription and, that the Borrower may
accept subscriptions from Purchasers at any time.  Purchasers acknowledge and
agree that their subscriptions are irrevocable and binding commitments on the
part of the Purchaser and that once their funds have been tendered to the
Borrower with the appropriate subscription documents and their subscription
received.  The Borrower may reject any subscriptions in whole or in part for any
reason or for no reason and shall return funds to the Purchaser to the extent of
such non accepted funds, or, retains the right to hold the same for acceptance
or rejection at a future closing, until the Termination Date of the offering, at
which time, any unused subscription funds shall be returned to Purchaser.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE BORROWER.
 
As a material inducement to each Purchaser to enter into this Agreement and to
purchase the Units and for Placement Agent to assist in placing the offering,
the Borrower represents and warrants that the following statements are true and
correct in all material respects as of the date hereof and will be true and
correct in all material respects at Closing, except as expressly qualified or
modified herein.  All references in this Section 3 to the Notes, Conversion
Shares, Warrants or Warrant Shares (collectively, the “Securities”) or shall be
deemed to include the Placement Agent Warrants (each as defined in Section 8
below) and shares issuable upon exercise of the Placement Agent Warrants, unless
the context requires otherwise.
 
           3.1           Organization and Good Standing.  The Borrower is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware and has full corporate power and authority to
enter into and perform its obligations under this Agreement, and to own its
properties and to carry on its business in all jurisdictions as presently
conducted and as proposed to be conducted.  The Borrower and its subsidiaries
have all government and other licenses and permits and authorizations to do
business in all jurisdictions where their activities require such license,
permits and authorizations, except where failure to obtain any such license,
permit or authorization will not have a Material Adverse Effect, as defined
herein.


           3.2           Capitalization.  As of October __, 2012, the Borrower
is authorized to issue 90,000,000 shares of Common Stock, of which, 15,786,069
shares were issued and outstanding, and 10,000,000 shares of “blank check”
preferred stock authorized, of which 2,000,000 have been designated as Series B
Convertible Preferred Stock of which 1,160,000 are issued and outstanding, and
2,500,000 have been designated as Series C Convertible Preferred Stock of which
2,380,952 are issued and outstanding. All outstanding shares of the Borrower’s
capital stock have been duly authorized and validly issued, and are fully paid,
nonassessable, and free of any preemptive rights.  There is only one class and
series of common stock of the Borrower, without any special series, rights,
preferences or designations assigned to any particular shares of Common Stock.
The Borrower does not have any outstanding notes, convertible debt, derivative
securities or notes other than as specifically set forth in the SEC Reports.


3.3           Authorization and Enforcement.  This Agreement,  the Note, and
Warrants and any other agreements delivered together with this Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Borrower and are valid and binding
agreements of the Borrower enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The Borrower has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder. The Borrower has calculated
the average percentage rate and compensation given to Purchaser, Placement Agent
or otherwise in connection herewith and has determined that the interest rate
offered hereby does not violate the law of the state of New York or North
Carolina and is fully enforceable. The Borrower understands that Purchaser and
Placement Agent have relied on the foregoing representation and warranties as
well as all other representations and warranties of the Borrower herein in
making an investment decision.


                      3.4           Reservation and Valid Issuance of
Securities.  The Notes and Warrants have been duly and validly authorized and
delivered and are fully enforceable as against the Company. The Company has
reserved 1.5 times (150%) of the number of shares into which the Notes are
initially convertible (the “Conversion Shares”) and for which the Warrants are
initially exercisable, and shall increase the amount of shares reserved for
issuance in the event of any adjustment required to satisfy the Note conversion
or Warrant exercise terms from time to time.  The Conversion Shares and Warrant
Shares issuable upon conversion of the Notes or exercise of the Warrants have
been duly and validly authorized and, upon issuance upon conversion of the Notes
or due exercise of the Warrant, will be validly issued, fully paid and
non-assessable.  The Conversion Shares, upon issuance in connection with
conversion of the Note are, and the Warrant Shares, upon issuance in accordance
with the Warrants will be, free and clear of any security interests, liens,
claims or other encumbrances, other than restrictions upon transfer under
federal and state securities laws.  The shares of each Subsidiary are duly
authorized, validly issued, fully paid and non assessable and held by the
Borrower which has sole, and unencumbered marketable title and is the sole
owner.


                      3.5           No Conflict, Breach, Violation or Default;
Third Party Consents.  The execution, delivery and performance of the
Transaction Documents by the Borrower and the issuance and sale of the
Securities will not conflict with or result in a breach or violation of any of
the terms and provisions of, or constitute a default under (i) the Borrower’s
Articles of Incorporation or the Borrower’s Bylaws, both as in effect on the
date hereof (collectively, the “Company Documents”), or (ii) any statute, rule,
regulation or order of any governmental agency, self regulatory agency,
securities regulatory or insurance regulatory agency or body or any court,
domestic or foreign, having jurisdiction over the Borrower or any of its assets
or properties, or (iii) any material agreement or instrument to which the
Borrower is a party or by which the Borrower is bound or to which any of its
assets or properties is subject; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.  No approval of or filing
with any governmental authority is required for the Borrower to enter into,
execute or perform this Agreement or any Transaction Document.


           3.6           No Material Adverse Change.  Since June 30, 2012,
except as identified and described in the SEC Reports (as defined below) or in
Schedule 3.6, there has not been:


                                (i)           any change in the assets,
liabilities, financial condition or operating results of the Borrower from that
reflected in the financial statements included in the Borrower’s Annual Report
on Form 10-Q for the quarter ended June 30, 2012 except for changes in the
ordinary course of business which have not had and could not reasonably be
expected to have a material adverse effect on the Borrower’s assets, properties,
financial condition, operating results or business of the Borrower taken as a
whole other than an effect primarily or proximately resulting from (A) changes
in general economic or market conditions affecting the industry generally in
which the Borrower operates, which changes do not disproportionately affect the
Borrower as compared to other similarly situated participants in the industry in
which the Borrower operates; (B) changes in applicable law or GAAP; and (C) acts
of terrorism, war or natural disasters which do not disproportionately affect
the Borrower (as such business is presently conducted) (a “Material Adverse
Effect”), individually or in the aggregate;


                                (ii)           any declaration or payment of any
dividend, or any authorization or payment of any distribution, on any of the
capital stock of the Borrower, or any redemption or repurchase of any securities
of the Borrower;


                                (iii)           any material damage, destruction
or loss, whether or not covered by insurance, to any assets, licenses,
government permits, self regulatory agency permit or license, or properties of
the Borrower;


                                (iv)           any waiver, not in the ordinary
course of business, by the Borrower of a material right or of a material debt
owed to it;


                                (v)           any satisfaction or discharge of
any lien, claim or encumbrance or payment of any obligation by the Borrower,
except in the ordinary course of business and which has not had a Material
Adverse Effect;


                                (vi)           any change or amendment to
borrower documents, or material change to any material contract or arrangement
by which the Borrower is bound or to which any of its  assets or properties is
subject;


                                (vii)           any material labor difficulties,
labor disputes, non-compete or similar disputes, or labor union organizing
activities with respect to employees of the Borrower;


                                (viii)           any material transaction
entered into by the Borrower other than in the ordinary course of business;


                                (ix)           the loss of the services of any
key employee, salesperson, or material change in the composition or duties of
the senior management of the Borrower;


                                (x)           the loss or threatened loss of any
customer which has had or could reasonably be expected to have a Material
Adverse Effect;


(xi)           any default of any indebtedness or, to the knowledge of the
Borrower, breach of contract agreement, in each case with aggregate liabilities
of greater than $50,000; or


                                (xi)           any other event or condition of
any character that has had or could reasonably be expected to have a Material
Adverse Effect.


                      3.7           SEC Reports and Financial Statements.


                                3.7.1           The Borrower has made available
to each Purchaser through the SEC’s EDGAR system accurate and complete copies
(excluding copies of exhibits) of each report, registration statement, and
definitive proxy statement filed by the Borrower with the United States
Securities and Exchange Commission (“SEC”) since June 30, 2012 (collectively,
the “SEC Reports”).  All statements, reports, schedules, forms and other
documents required to have been filed by the Borrower with the SEC have been so
filed.  As of the time it was filed with the SEC (or, if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing): (i) each of the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities Exchange Act of 1934 (the “1934 Act”), as
amended; and (ii) none of the SEC Reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


                                3.7.2           Except for the pro forma
financial statements, if any, the financial statements contained in the SEC
Reports: (i) complied as to form in all material respects with the published
rules and regulations of the SEC applicable thereto at the time of filing and as
of the date of each Closing; (ii) were prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered (except as may be indicated
in the notes to such financial statements and, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC, and except that unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end audit adjustments which will not, individually or in the
aggregate, be material in amount); and (iii) fairly present, in all material
respects, the financial position of the Borrower as of the respective dates
thereof and the results of operations of the Borrower for the periods covered
thereby, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.  All adjustments considered necessary for a fair
presentation of the financial statements have been included.


                      3.8           Securities Law Compliance.  Without
consideration of the actions of the Placement Agent (as defined in Section 8
herein), and assuming the accuracy of the representations and warranties of each
Purchaser set forth in Section 4 of this Agreement, the offer and sale of the
Securities comprising the Units will constitute an exempted transaction under
the Securities Act, and registration of the Conversion Shares, Warrants or
Warrant Shares under the Securities Act for issuance herein is not
required.  The Borrower shall make such filings as may be necessary to comply
with the Federal securities laws and the “blue sky” laws of any state in
connection with the offer and sale of the Securities, which filings will be made
in a timely manner.


                      3.9           Tax Matters.  The Borrower has timely
prepared and filed all tax returns required to have been filed by the Borrower
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it.  The charges, accruals and reserves on the
books of the Borrower in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Borrower nor, to the Borrower’s Knowledge, any basis for the assessment of any
additional taxes, penalties or interest for any fiscal period or audits by any
federal, state or local taxing authority except for any assessment which is not
material to the Borrower, taken as a whole.  All taxes and other assessments and
levies that the Borrower is required to withhold or to collect for payment have
been duly withheld and collected and paid to the proper governmental entity or
third party when due.  There are no tax liens or claims pending or, to the
Borrower’s Knowledge, threatened against the Borrower or any of its assets or
property.  There are no outstanding tax sharing agreements or other such
arrangements between the Borrower or other corporation or entity.  For the
purposes of this agreement, “Company’s Knowledge” means the actual knowledge of
the executive officers (as defined in Rule 405 under the Securities Act) of the
Borrower.


                      3.10           Title to Properties.  Except as disclosed
in the SEC Reports, the Borrower has good and marketable title to all real
properties and all other properties and assets owned by it, in each case free
from liens, encumbrances and defects that would materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by them; and except as disclosed in the SEC Reports, the Borrower
holds any leased real or personal property under valid and enforceable leases
with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by them.


                      3.11           Intellectual Property.


Except as provided in the SEC Reports:


                                (i)           All Intellectual Property of the
Borrower or its Subsidiaries is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable.  No Intellectual Property of the Borrower which is
necessary for the conduct of Company’s businesses as currently conducted has
been or is now involved in any cancellation, dispute or litigation, and, to the
Borrower’s Knowledge, no such action is threatened.


                                (ii)           All of the licenses and
sublicenses and consent, royalty or other agreements concerning Intellectual
Property which are necessary for the conduct of the Borrower’s business as
currently conducted to which the Borrower is a party or by which any of its
assets are bound (other than generally commercially available, non-custom,
off-the-shelf software application programs having a retail acquisition price of
less than $10,000 per license) (collectively, “License Agreements”) are valid
and binding obligations of the Borrower and, to the Borrower’s Knowledge, the
other parties thereto, enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally, and there exists no
event or condition which will result in a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Borrower under any such License Agreement.


                                (iii)           The Borrower owns or has the
valid right to use all of the Intellectual Property that is necessary for the
conduct of the Borrower’s business as currently conducted and for the ownership,
maintenance and operation of the Borrower’s properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Borrower’s business.  The
Borrower has a valid and enforceable right to use all third party Intellectual
Property and Confidential Information used or held for use in the business of
the Borrower.


                                (iv)           To the Borrower’s Knowledge, the
conduct of the Borrower’s business as currently conducted does not infringe or
otherwise impair or conflict with (collectively, “Infringe”) any Intellectual
Property rights of any third party or any confidentiality obligation owed to a
third party, and, to the Borrower’s Knowledge, the Intellectual Property and
Confidential Information of the Borrower which are necessary for the conduct of
the Borrower’s business as currently conducted are not being Infringed by any
third party.  There is no litigation or order pending or outstanding or, to the
Borrower’s Knowledge, threatened or imminent, that seeks to limit or challenge
or that concerns the ownership, use, validity or enforceability of any
Intellectual Property or Confidential Information of the Borrower and the
Borrower’s use of any Intellectual Property or Confidential Information owned by
a third party, and, to the Borrower’s Knowledge, there is no valid basis for the
same.


                                (v)           The consummation of the
transactions contemplated hereby and by the other Transaction Documents will not
result in the alteration, loss, impairment of or restriction on the Borrower’s
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of the Borrower’s business as
currently conducted.


                                (vi)           The Borrower has taken reasonable
steps to protect the Borrower’s rights in its Intellectual Property and
Confidential Information.  Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s business as currently conducted has executed an agreement to maintain
the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Borrower’s
standard forms thereof, except where the failure to do so has not had and could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate.  Except under confidentiality obligations, there has been no
material disclosure of any Confidential Information to any third party.


                      3.12           Environmental Matters.  To the Borrower’s
Knowledge, the Borrower (i) is not in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) does not own or operate any real property contaminated with any
substance that is subject to any Environmental Laws, (iii) is not liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or (iv)
is not subject to any claim relating to any Environmental Laws, which violation,
contamination, liability or claim has had or could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate; and there is
no pending or, to the Borrower’s Knowledge, threatened investigation that might
lead to such a claim.


                      3.13           Litigation.  Except as disclosed in
Schedule 3.13, there are no pending material actions, suits or proceedings
against or affecting the Borrower, or any of its properties; and to the
Borrower’s Knowledge, no such actions, suits or proceedings are threatened or
contemplated against the Borrower.


                      3.14           No Directed Selling Efforts or General
Solicitation.  Neither the Borrower nor any Person, as defined below, acting on
its behalf has conducted any general solicitation or general advertising (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Securities.  “Person” means any individual, corporation, company,
limited liability company, partnership, limited liability partnership, trust,
estate, proprietorship, joint venture, association, organization or entity.


                      3.15           No Integrated Offering.  Neither the
Borrower nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Borrower on Section 4(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.  For purposes of this
Agreement, “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.


                      3.16           Questionable Payments. To the Borrower’s
Knowledge, none of its current or former stockholders, directors, officers,
employees, agents or other Persons acting on behalf of the Borrower, has on
behalf of the Borrower or in connection with its business: (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (iv) made any false or fictitious entries
on the books and records of the Borrower; or (v) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment of any
nature.


                      3.17           Transactions with Affiliates.  Except as
disclosed in the SEC Reports, none of the officers or directors of the Borrower
and, to the Borrower’s Knowledge, none of the employees of the Borrower is
presently a party to any transaction with the Borrower (other than as holders of
stock options and/or warrants, and for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Borrower’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.


                      3.18           Internal Controls.  Except as set forth in
the SEC Reports, the Borrower is in material compliance with the provisions of
the Sarbanes-Oxley Act of 2002 currently applicable to the Borrower except where
such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.  Except as set forth in the SEC Reports, the Borrower
maintains, and will use commercially reasonable best efforts to maintain, a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements and to maintain asset
accountability both in conformity with GAAP and the applicable provisions of the
1934 Act, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth in the SEC Reports, the Borrower has established disclosure
controls and procedures (as defined in the 1934 Act Rules 13a-14 and 15d-14) and
designed such disclosure controls and procedures to ensure that material
information relating to the Borrower, including the subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Borrower’s most recently filed period report under the
1934 Act, as the case may be, is being prepared.  The Borrower’s certifying
officers have evaluated the effectiveness of the Borrower’s controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”).  The
Borrower presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no significant
changes in the Borrower’s internal controls (as such term is defined in Item 308
of Regulation S-K for smaller reporting companies) or, to the Borrower’s
Knowledge, in other factors that could significantly affect the Borrower’s
internal controls.


                      3.19           Disclosures.  Neither the Borrower, the
Placement Agent, nor any Person acting on any of their behalf has provided the
Purchasers or their agents or counsel with any information that constitutes or
might constitute material, non-public information.  The written materials
delivered to the Purchasers in connection with the transactions contemplated by
the Transaction Documents do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.
3.20           No Market Manipulation.  The Borrower and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
            3.21           Information Concerning Borrower.  The SEC Reports and
Transaction Documents contain all material information relating to the Borrower
and its operations and financial condition as of their respective dates which
information is required to be disclosed therein.  Since the date of the
financial statements included in the Reports, and except as modified in the
Transaction Documents, or in the Schedules hereto, there has been no Material
Adverse Effect relating to the Borrower's business, financial condition or
affairs not disclosed in the SEC Reports. The SEC Reports do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances when made.
 
3.22           Stop Transfer.  The Borrower will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the affected Purchaser.
 
3.23           No General Solicitation.  Neither the Borrower, nor any of its
Affiliates, nor to Borrower’s Knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Securities
 
3.24           Dilution.   The Borrower's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Borrower’s equity or rights to receive equity
of the Borrower.  The Board of Directors of the Borrower has concluded, in its
good faith business judgment that the issuance of the Securities is in the best
interests of the Borrower.  The Borrower specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes, and
Warrant Shares upon exercise of the Warrants, is binding upon the Borrower and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Borrower or parties entitled to receive
equity of the Borrower.
 
3.25           Foreign Corrupt Practices.  Neither the Borrower, nor to the
Knowledge of the Borrower, any agent or other person acting on behalf of the
Borrower, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Borrower (or made by any person
acting on its behalf of which the Borrower is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
3.26           Third Party Beneficiaries.  The Borrower acknowledges that
Placement Agent, its representatives, and other selling agents (if any), are
direct intended beneficiaries of the representations and warranties made hereby
in respect of all of the Placement Agent Warrants issued to them or their
affiliates, and, are also deemed third party beneficiaries to the
representations and warranties made hereby to the Purchasers.


4.           REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.


           Each Purchaser individually and not jointly hereby represents
warrants and covenants with the Borrower as follows.  For avoidance of doubt,
these warranties and representations are made to the Borrower as well as to the
Placement Agent and their agents and representatives and affiliates and other
members of the selling group (if any) and their representatives and affiliates,
as third party beneficiaries hereto:


           4.1           Legal Power.  Each Purchaser has the requisite
individual, corporate, partnership, limited liability company, trust, or
fiduciary power, as appropriate, and is authorized, if such Purchaser is a
corporation, partnership, limited liability company, or trust, to enter into
this Agreement, to purchase the Shares hereunder, and to carry out and perform
its obligations under the terms of this Agreement or any other Transaction
Documents to which it is a party.


           4.2           Due Execution.  The execution and performance of the
terms under this Agreement and the Accredited Investor Questionnaire commencing
Page SP-2 appended at the end of this Agreement (the “Questionnaire”) and
Purchaser Signature Page hereto, have been duly authorized, if such Purchaser is
a corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Borrower, this Agreement will be a valid and binding agreement of such
Purchaser.


                      4.3           Access to Information.  Each Purchaser
understands that an investment in the Securities involves a high degree of risk
and long term or permanent illiquidity, including, risk of loss of their entire
investment.  Each Purchaser also understands that the Borrower has limited
capital and is not profitable and will likely not be able to repay the Notes,
and is dependent on a conversion event to satisfy its obligations
thereunder.  Each Purchaser represents that such Purchaser has been given full
and complete access to the Borrower for the purpose of obtaining such
information as such Purchaser or its qualified representative has reasonably
requested in connection with the decision to purchase the Securities.  Each
Purchaser represents that such Purchaser has received and reviewed copies of the
SEC Reports.  Each Purchaser represents that such Purchaser has been afforded
the opportunity to ask questions of the officers of the Borrower regarding its
business prospects and the Shares, all as such Purchaser or such Purchaser’s
qualified representative have found necessary to make an informed investment
decision to purchase the Shares.


                      4.4           Restricted Securities.


                                4.4.1           Each Purchaser has been advised
that none of the Securities have been registered under the Securities Act or any
other applicable securities laws and that Shares are being offered and sold
pursuant to Section 4(2) of the Securities Act and/or Rule 506 of Regulation D
and/or Regulation S thereunder, and that the Borrower’s reliance upon Section
4(2) and/or Rule 506 of Regulation D and/or Regulation S is predicated in part
on such Purchaser representations as contained herein (including, for avoidance
of doubt, the Questionnaire).  Each Purchaser acknowledges that the Securities
will be issued as “restricted securities” as defined by Rule 144 promulgated
pursuant to the Securities Act.  None of the Securities may be resold in the
absence of an effective registration thereof under the Securities Act and
applicable state securities laws unless, in the opinion of counsel reasonably
satisfactory to the Borrower, an applicable exemption from registration is
available.


                                4.4.2           Each Purchaser represents that
such Purchaser is acquiring the Shares for such Purchaser’s own account, and not
as nominee or agent, for investment purposes only and not with a view to, or for
sale in connection with, a distribution, as that term is used in Section 2(11)
of the Securities Act, in a manner which would require registration under the
Securities Act or any state securities laws.


                                4.4.3           Each Purchaser understands and
acknowledges that the certificates representing the Notes, Conversion Shares,
Warrants and, if issued, the Warrant Shares, will bear substantially the
following legend:


“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE BORROWER RECEIVES AN OPINION OF LEGAL
COUNSEL REASONABLY SATISFACTORY TO THE BORROWER STATING THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION, OR (iii) THE BORROWER OTHERWISE SATISFIES ITSELF THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”


                                4.4.4           Each Purchaser acknowledges that
an investment in the Shares is not liquid and is transferable only under limited
conditions.  Each Purchaser acknowledges that such securities must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available.  Each Purchaser is aware of
the provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of restricted securities subject to the satisfaction of certain
conditions and that such Rule is not now available and, in the future, may not
become available for resale of any of the Securities.  Each Purchaser is an
“accredited investor” as defined under Rule 501 under the Securities Act.  Each
Purchaser understands and acknowledges that the Borrower was once a “shell”
company and accordingly, if it becomes delinquent in filing its Securities
Exchange Act of 1934 (“Exchange Act”) reports, any Conversion Shares and Warrant
Shares will become illiquid until such time as the Company becomes current in
its Exchange Act reports.


                                4.4.5           The representations made by each
Purchaser on the Questionnaire (commencing page SP-2 appended at the end hereof)
and Purchaser Signature Page are true and correct.


                      4.5           Purchaser Sophistication and Ability to Bear
Risk of Loss.  Each Purchaser acknowledges that it is able to protect its
interests in connection with the acquisition of the Securities and can bear the
economic risk of investment in such securities without producing a material
adverse change in such Purchaser’s financial condition.  Each Purchaser, either
alone or with such Purchaser’s representative(s), otherwise has such knowledge
and experience in financial or business matters that such Purchaser is capable
of evaluating the merits and risks of the investment in the Securities.


                      4.6           Purchases by Groups.  Each Purchaser
represents, warrants and covenants that it is not acquiring the Shares as part
of a group within the meaning of Section 13(d)(3) of the 1934 Act or otherwise
purchasing with intent to control voting over the Borrower.


4.7           Independent Investigation.  Each Purchaser in making his decision
to purchase the Units herein, has relied solely upon an independent
investigation made by him and his legal, tax and/or financial advisors and, is
not relying upon any oral representations of the Borrower or the Placement
Agent.


4.8           No Advertising.  Each Purchaser has not received any general
solicitation or advertising regarding the offer of the Units or any of the
Securities.


4.9           Certain Trading Activities.  Each Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any transactions in the securities
of the Borrower (including, without limitation, any short sales involving the
Borrower’s securities) since the time that such Purchaser was first contacted by
the Borrower or the Placement Agent regarding the investment in the Borrower
contemplated by this Agreement.  Each Purchaser covenants that neither it nor
any person acting on its behalf or pursuant to any understanding with it will
engage in any transactions in the securities of the Borrower (including short
sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed.


4.10           Placement Agent Review.  Each Purchaser acknowledges that neither
Placement Agent nor any of Placement Agent’s representatives, sub-agents, or
affiliates, has made a purchase recommendation, research report or provided a
rating, opinion, buy or sell recommendation, or, independently verified the
accuracy, completeness, materiality or otherwise, of any information,
representation or warranty contained in this Purchase Agreement, the SEC
Reports, or any offering materials provided, that such placement agent related
entities and their principals shall have no liability for any representation
(express or implied) contained in, or for any omissions from, the Purchase
Agreement or any offering documents provided or any other written or oral
communications transmitted to the recipient in the course of his or her
evaluation of the investment, and that it is understood that each prospective
investor will make an independent investigation and analysis of a potential
investment in the Borrower with its legal, tax or financial advisors, and will
be relying upon same in making any such investment.


4.11           Regulation S; Non-U.S. Person Status.  For purposes of compliance
with the Regulation S exemption for the offer and sale of the Securities to
non-U.S. Persons, if the Purchaser is not a “U.S. Person,” as such term is
defined in Rule 902(k) of Regulation S,1 the Purchaser represents and warrants
they are a person or entity that is outside the United Sates, and further
represents and warrants as follows:


4.11.1                      The Purchaser is not acquiring the Securities for
the account or benefit of a U.S. Person.


4.11.2                      If the Purchaser is a legal entity, it has not been
formed specifically for the purpose of investing in the Borrower.


4.11.3                      The Purchaser hereby represents that he, she or it
has satisfied and fully observed the laws of the jurisdiction in which he, she
or it is located or domiciled, in connection with the acquisition of the
Securities, including (i) the legal requirements of the Purchaser’s jurisdiction
for the acquisition of the Securities, (ii) any foreign exchange restrictions
applicable to such acquisition, (iii) any governmental or other consents that
may need to be obtained, and (iv) the income tax and other tax consequences, if
any, which may be relevant to the holding, redemption, sale, or transfer of the
Securities; and further, the Purchaser agrees to continue to comply with such
laws as long as he, she or it shall hold the Investment Securities.


4.11.4                      To the knowledge of the Purchaser, without having
made any independent investigation, neither the Borrower nor any person acting
for the Borrower, has conducted any “directed selling efforts” in the United
States as the term “directed selling efforts” is defined in Rule 902 of
Regulation S, which, in general, means any activity undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
marketing in the United States for any of the Securities being offered.  Such
activity includes, without limitation, the mailing of printed material to
investors residing in the United States, the holding of promotional seminars in
the United States, and the placement of advertisements with radio or television
stations broadcasting in the United States or in publications with a general
circulation in the United States, which discuss the offering of the Investment
Securities.  To the knowledge of the Purchaser, the Securities were not offered
to the undersigned through, and the undersigned is not aware of, any form of
general solicitation or general advertising, including without limitation, (i)
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.


4.11.5                      The Purchaser will offer, sell or otherwise transfer
the Securities, only (A) pursuant to a registration statement that has been
declared effective under the Securities Act, (B) pursuant to offers and sales
that occur outside the United States within the meaning of Regulation S in a
transaction meeting the requirements of Rule 904 (or other applicable Rule)
under the Securities Act, or (C) pursuant to another available exemption from
the registration requirements of the Securities Act, subject to the Borrower’s
right prior to any offer, sale or transfer pursuant to clauses (B) or (C) to
require the delivery of an opinion of counsel, certificates or other information
reasonably satisfactory to the Borrower for the purpose of determining the
availability of an exemption.


4.11.6                      The Purchaser will not engage in hedging
transactions involving the Securities unless such transactions are in compliance
with the Securities Act.


4.11.7                      The Purchaser represents and warrants that the
undersigned is not a citizen of the United States and is not, and has no present
intention of becoming, a resident of the United States (defined as being any
natural person physically present within the United States for at least 183 days
in a 12-month consecutive period or any entity who maintained an office in the
United States at any time during a 12-month consecutive period). The Purchaser
understands that the Borrower may rely upon the representations and warranty of
this paragraph as a basis for an exemption from registration of the Securities
under the Securities Act of 1933, as amended, and the provisions of relevant
state securities laws.


4.12           Public Statements.  The Purchaser agrees not to issue any public
statement with respect to the Offering, Subscriber’s investment or proposed
investment in the Company or the terms of any agreement or covenant between them
and the Borrower without the Borrower’s prior written consent, except such
disclosures as may be required under applicable law.


4.13           Acceptance or Rejection.  The Subscriber understands,
acknowledges and agrees with the Company that this subscription may be rejected,
in whole or in part, by the Company, in the sole and absolute discretion of the
Company, at any time before any Closing notwithstanding prior receipt by the
Subscriber of notice of acceptance of the Subscriber’s subscription.


 
4.14           Confidential.  The Purchaser acknowledges that the information
made available to the Purchaser other than the SEC Reports is confidential and
non-public and agrees that all such information shall be kept in confidence by
the Purchaser and neither used by the Purchaser for the Purchaser’s personal
benefit (other than in connection with this subscription) nor disclosed to any
third party for any reason, notwithstanding that a Subscriber’s subscription may
not be accepted by the Company; provided, however, that (a) the Purchaser may
disclose such information to its affiliates and advisors who may have a need for
such information in connection with providing advice to the Purchaser with
respect to its investment in the Borrower so long as such affiliates and
advisors have an obligation of confidentiality, and (b) this obligation shall
not apply to any such information that (i) is part of the public knowledge or
literature and readily accessible at the date hereof, (ii) becomes part of the
public knowledge or literature and readily accessible by publication (except as
a result of a breach of this provision) or (iii) is received from third parties
without an obligation of confidentiality (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription or other similar agreement
entered into with the Borrower).
 
                      4.15           The Subscriber understands that the Notes
and Warrants being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to acquire the Units.


4.16           Third Party Beneficiaries.  The Purchaser recognizes that the
Placement Agent is a third party beneficiary of its representations, warranties
and covenants made herein and that Placement Agent may rely on the same in
connection with acting as placement agent in this offering.


5.           COVENANTS OF BORROWER RELATING TO NOTE AND WARRANT.


5.1           Reservation of Shares.  The Borrower hereby covenants to maintain,
reserved and authorized for issuance upon exercise of the Warrants or Conversion
Shares, such number of Warrant Shares and Conversion Shares as equals 150% of
the amount of shares that such Notes and Warrants are convertible into or
exchangeable for at any time and from time to time.  The Borrower hereby further
agrees to take all further acts, including amending its charter or amending any
filing with any exchange or quotation service in order to effectuate the
foregoing.


5.2           Maximum Payments.  Nothing herein shall be deemed to require that
the Borrower pay any interest or make any payment that exceeds the maximum
amount permissible by law.  The Borrower has covenanted that it has calculated
the total interest and other payments payable hereunder and, as a condition to
closing, has determined that the same does not exceed the legal limits provided
by law. In the event that the Borrower determines that a payment may exceed
legal limits for any reason, the Borrower shall first 1) repay that amount of
Note or make such payments to the maximum amount that law would permit or permit
the holder of the Notes to convert in whole or in part at the then prevailing
rate, and then 2) submit, at its own cost, to an independent valuation
consultant agreed to by the Placement Agent, as to the value of remaining
consideration to be repaid under the Note.


           6.           COVENANTS OF THE BORROWER AND PURCHASER


           6.1           Use of Proceeds.  The Borrower shall also at or before
closing pay to their stock transfer agent the cost of all Warrant Share
certificates and Conversion Share certificates anticipated to be issued. The
Borrower intends to employ the remaining net proceeds (i.e. after all legal
costs, placement agent fees, offering costs, etc.) from the purchase and sale of
the Units for purposes of working capital, marketing, acquisitions, expansion
and to further the operations of the Borrower only and not for the repayment of
any single existing debt in excess of $10,000.


6.2           Registration Rights.  For purposes of this Section 6.2, all
references to the Purchaser shall be deemed to mean and include, the Purchaser,
Placement Agent and their respective assigns as holders of Registrable
Securities (as defined in Section 6.2.1(b) below).


6.2.1           Mandatory Registration.  The Borrower agrees to file, with the
Securities and Exchange Commission, of a Registration Statement registering the
resale of all of the Conversion Shares and the exercise and resale of the
Warrant Shares, within 60 calendar days of the last Closing or Termination of
this Offering, whichever is later.  The Borrower hereby agrees and covenants to
use best efforts to obtain effectiveness of said registration statement, and to
maintain effectiveness of the same, continually for at least 1 year following
the effective date thereof.


6.2.2           Registration Process.  In connection with the registration of
the Registrable Securities pursuant to Section 6.2.1, the Borrower shall:


(a)           Prepare and file with the SEC the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Borrower may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;


(b)           Comply with the provisions of the Securities Act with respect to
the Registrable Securities covered by the Registration Statement until the
earlier of (i) such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by each
Purchaser as set forth in the Prospectus forming part of the Registration
Statement or (ii) the date on which the Registration Statement is withdrawn;


(c)           Furnish to each Purchaser and its legal counsel identified to the
Borrower (i) promptly after the same is prepared and publicly distributed, filed
with the SEC, or received by the Borrower, one copy of the Registration
Statement, each Prospectus, and each amendment or supplement thereto, and (ii)
such number of copies of the Prospectus and all amendments and supplements
thereto and such other documents, as the Purchaser may reasonably request in
order to facilitate the disposition of the Registrable Securities;


(d)           Register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Purchasers reasonably request, (ii) prepare and file in
such jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Borrower shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;


(e)           As promptly as practicable after becoming aware of such event,
notify each Purchaser of the occurrence of any event, as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to each Purchaser as such
Purchaser may reasonably request;


(f)           As promptly as practicable after becoming aware of such event,
notify each Purchaser (or, in the event of an underwritten offering, the
managing underwriters) of the issuance by the SEC of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;


(g)           Take all such other lawful actions reasonably necessary to
expedite and facilitate the disposition by the Purchaser of its Registrable
Securities in accordance with the intended methods therefor provided in the
Prospectus which are customary under the circumstances; and


(h)           Cooperate with the Purchasers to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any Purchaser may request and maintain a transfer agent for the
Common Stock.


6.2.3           Obligations and Acknowledgements of the Purchasers.  In
connection with the registration of the Registrable Securities, each Purchaser
shall have the following obligations and hereby make the following
acknowledgements:


(a)           It shall be a condition precedent to the obligations of the
Borrower to include the Registrable Securities in the Registration Statement
that each Purchaser wishing to participate in the Registration Statement (i)
shall furnish to the Borrower such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and (ii) shall execute such documents in
connection with such registration as the Borrower may reasonably request.  Prior
to the first anticipated filing date of a Registration Statement, the Borrower
shall notify each Purchaser of the information the Borrower requires from such
Purchaser (the “Requested Information”) if such Purchaser elects to have any of
its Registrable Securities included in the Registration Statement.  If a
Purchaser notifies the Borrower and provides the Borrower the information
required hereby prior to the time the Registration Statement is declared
effective, the Borrower will file an amendment to the Registration Statement
that includes the Registrable Securities of such Purchaser provided, however,
that the Borrower shall not be required to file such amendment to the
Registration Statement at any time less than five (5) business days prior to the
effective date.


(b)           Each Purchaser agrees to cooperate with the Borrower in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Borrower in writing of its election to exclude
all of its Registrable Securities from such Registration Statement;


(c)           Each Purchaser agrees that, upon receipt of any notice from the
Borrower of the occurrence of any event of the kind described in Section
6.2.2(e) or 6.2.2(f), such Purchaser shall immediately discontinue its
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until the Purchaser’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6.2.2(e) and,
if so directed by the Borrower, the Purchaser shall deliver to the Borrower (at
the expense of the Borrower) or destroy (and deliver to the Borrower a
certificate of destruction) all copies in the Purchaser’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice; and


(d)           Each Purchaser acknowledges that it may be deemed to be a
statutory underwriter within the meaning of the Securities Act with respect to
the Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.


6.2.4           Expenses of Registration.  All expenses (other than underwriting
discounts and commissions and the fees and expenses of a Purchaser’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Section 6.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Borrower, shall be borne by the Borrower.


6.2.5           Indemnification and Contribution.


(a)           Indemnification by the Borrower.  The Borrower shall indemnify and
hold harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Borrower hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Borrower shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Borrower by such Indemnified Person expressly for use therein or (ii) in the
case of the occurrence of an event of the type specified in Section 6.2.2(e),
the use by the Indemnified Person of an outdated or defective Prospectus after
the Borrower has provided to such Indemnified Person an updated Prospectus
correcting the untrue statement or alleged untrue statement or omission or
alleged omission giving rise to such loss, claim, damage or liability.


(b)           Indemnification by the Purchasers and Underwriters.  Each
Purchaser agrees, as a consequence of the inclusion of any of its Registrable
Securities in a Registration Statement, and each underwriter, if any, which
facilitates the disposition of Registrable Securities shall agree, severally and
not jointly, as a consequence of facilitating such disposition of Registrable
Securities to (i) indemnify and hold harmless the Borrower, its directors
(including any person who, with his or her consent, is named in the Registration
Statement as a director nominee of the Borrower), its officers who sign any
Registration Statement and each Person, if any, who controls the Borrower within
the meaning of either Section 15 of the Securities Act or Section 20 of the 1934
Act, against any losses, claims, damages or liabilities to which the Borrower or
such other persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement or
Prospectus or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in light of the circumstances under which they were
made, in the case of the Prospectus), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Borrower by the Purchaser
or underwriter expressly for use therein, and (ii) reimburse the Borrower for
any legal or other expenses incurred by the Borrower in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that such Purchaser shall not be liable under this
Section 6.2.5(b) for any amount in excess of the net proceeds paid to such
Purchaser in respect of Registrable Securities sold by it.


(c)           Notice of Claims, etc.  Promptly after receipt by a Person seeking
indemnification pursuant to this Section 6.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure.  In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof.  Notwithstanding the assumption of the defense of
any Claim by the Indemnifying Party, the Indemnified Party shall have the right
to employ separate legal counsel and to participate in the defense of such
Claim, and the Indemnifying Party shall bear the reasonable fees, out of pocket
costs and expenses of such separate legal counsel to the Indemnified Party if
(and only if): (i) the Indemnifying Party shall have agreed to pay such fees,
costs and expenses, (ii) the Indemnified Party shall reasonably have concluded
that representation of the Indemnified Party by the Indemnifying Party by the
same legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim.  If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party.  Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment or contain any admission of
wrongdoing.


(d)           Contribution.  If the indemnification provided for in this Section
6.2.5 is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or by such Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section
6.2.5(d) were determined by pro rata allocation (even if the Purchasers or any
underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 6.2.5(d).  The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.


(e)           Limitation on Purchasers’ and Underwriters’
Obligations.  Notwithstanding any other provision of this Section 6.2.5, in no
event shall (i) any Purchaser have any liability under this Section 6.2.5 for
any amounts in excess of the dollar amount of the proceeds actually received by
such Purchaser from the sale of Registrable Securities (after deducting any
fees, discounts and commissions applicable thereto) pursuant to any Registration
Statement under which such Registrable Securities are registered under the
Securities Act and (ii) any underwriter be required to undertake liability to
any Person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed pursuant to the
Registration Statement.


(f)           Other Liabilities.  The obligations of the Borrower under this
Section 6.2.5 shall be in addition to any liability which the Borrower may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 6.2.5 shall be in addition to any liability which such
Indemnified Person may otherwise have to the Borrower.  The remedies provided in
this Section 6.2.5 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.


6.2.6           Rule 144.  With a view to making available to the Purchasers the
benefits of Rule 144, the Borrower agrees to use its best efforts to:


(a)           comply with the provisions of paragraph (c)(1) of Rule 144; and


(b)           file with the SEC in a timely manner all reports and other
documents required to be filed by the Borrower pursuant to Section 13 or 15(d)
under the 1934 Act; and, if at any time it is not required to file such reports
but in the past had been required to or did file such reports, it will, upon the
request of any Purchasers, make available other information as required by, and
so long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.


6.2.7           Common Stock Issued Upon Stock Split, etc.  The provisions of
this Section 6.2 shall apply to any shares of Common Stock or any other
securities issued as a dividend or distribution in respect of the Conversion
Shares or the Warrant Shares.


6.2.8           Termination of Registration Rights.  The registration rights
granted in this Section 6.2 shall terminate with respect to a Security upon the
date such Security is first eligible to be resold pursuant to Rule 144 of the
Securities Act.


6.3           [Omitted.]


6.4.           [Omitted.]


 
6.5           [Omitted.]
 


 
6.6           Filing of Reports.  Borrower shall (i) within sixty (60) days of
the last closing or termination of this Offering a Registration Statement, with
respect to the Registerable Securities (“Registration Filing Date”); (ii) obtain
effectiveness of such Registration Statement as soon as practicable thereafter
(the “Registration Effectiveness Date” and, collectively, the “Registration
Date”) and maintain effectiveness for at least 1 year thereafter, and
(iii)  file on a timely basis, any and all reports or amendments thereto, as it
is required to file in order to remain fully current with all of its reporting
obligations under the Exchange Act so as to enable sales without resale
limitations one (1) year from the date of final Closing, pursuant to Rule 144,
as amended (“Rule 144 Sales”). The Borrower shall pay for all opinions or
similar letters to its transfer agent, as well as pay for all transfer agent
costs, relating to the removal of the Rule 144 restrictive legend on share
certificates representing the Conversion Shares or Warrant Shares.


For avoidance of doubt, all references herein to filings to be made on a “timely
basis” shall include and mean, any extension periods permissible under Rule
12b-25 of the Exchange Act, provided that the Borrower has complied with such
rule, but not beyond said extension date.
 


7.           CONDITIONS


                      7.1           Conditions Precedent to the Obligation of
the Borrower to Close and to Sell the Units.  The obligation hereunder of the
Borrower to close and issue and sell the Units to the Purchasers at a Closing is
subject to the satisfaction or waiver, at or before such Closing of the
conditions set forth below.  These conditions are for the Borrower’s and
Placement Agent’s sole benefit and may be waived by the Borrower and Placement
Agent at any time in their sole discretion.


                                7.1.1           Accuracy of the Purchasers’
Representations and Warranties.  The representations and warranties of each
Purchaser (including, for avoidance of doubt, those relating to the
Questionnaire) shall be true and correct in all material respects as of the date
when made and as of such Closing as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date.


                                7.1.2           Performance by the
Purchasers.  Each Purchaser shall have performed, satisfied, and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchasers at or
prior to such Closing.


                                7.1.3           No Injunction.  No statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.


                                7.1.4           Delivery of Purchase Price.  The
Purchase Price for the full principal amount of Notes shall be available in
cleared funds and authorized by the Borrower and Placement Agent, in their sole
and absolute discretion, for distribution on such Closing in accordance with the
terms hereof.


                                7.1.5           Delivery of Transaction
Documents.  The Transaction Documents shall have been duly executed and
delivered by the Purchasers to the Borrower.


                      7.2           Conditions Precedent to the Obligation of
the Purchasers to Close and to Purchase the Shares.  The obligation hereunder of
the Purchasers to purchase the Shares and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before such Closing, of each of the conditions set forth below.  These
conditions are for the Purchasers’ sole benefit and may be waived by the
Purchasers and Placement Agent at any time in their sole discretion.


                                7.2.1           Accuracy of the Borrower’s
Representations and Warranties.  Each of the representations and warranties of
the Borrower in this Agreement and the other Transaction Documents shall be true
and correct in all material respects as of such Closing, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.


                                7.2.2           Performance by the
Borrower.  The Borrower shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Borrower at or
prior to such Closing.


                                7.2.3           No Suspension, Etc.  Trading in
the Common Stock of the Borrower shall not have been suspended by the SEC or the
OTC Bulletin Board (except for any suspension of trading of limited duration
agreed to by the Borrower, which suspension shall be terminated prior to the
Closing)..


                                7.2.4           No Injunction.  No statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.


                                7.2.5           No Proceedings or
Litigation.  No action, suit or proceeding before any arbitrator or any
governmental authority shall have been commenced, and no investigation by any
governmental authority shall have been initiated, against the Borrower, or any
of the officers, directors or affiliates of the Borrower seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.


                                7.2.6           Notes and Warrants.  At the
Closing, the Borrower shall have delivered to the Purchasers the Notes and
Warrants and shall have delivered to the Placement Agent the Placement Agent’s
Warrants and Placement Agent’s Shares along with all appropriate board
resolutions or other necessary documentation in order to issue the Shares in
such denominations as each Purchaser may request.  The Borrower shall also
deliver confirmation from their law firm that the cost for any and all 144
opinion or legend removal letters have been or are being escrowed from proceeds
of the offering for the benefit of Purchasers, and from the transfer agent that
the cost of all certificates to be issued for Warrant Shares and Conversion
Shares have been irrevocably paid for.  The Borrower shall also deliver this
Agreement, duly executed by the Borrower.


                                7.2.7           Secretary’s Certificate.  The
Borrower shall deliver to the Placement Agent, a secretary’s certificate, dated
as of the each Closing Date, as to (i) the resolutions adopted by the Board of
Directors approving the transactions contemplated hereby, (ii) the Borrower’s
Articles of Incorporation, (iii) the Bylaws, each as in effect at such Closing,
and (iv) the authority and incumbency of the officers of the Borrower executing
the Transaction Documents and any other documents required to be executed or
delivered in connection therewith.


7.2.8           Officer’s Certificate. On the first Closing Date, the Borrower
shall have delivered to the Placement Agent a certificate signed by an executive
officer on behalf of the Borrower, dated as of such first Closing Date,
confirming the accuracy of the Borrower’s representations, warranties, and
covenants as of such first Closing Date and confirming the compliance by the
Borrower with the conditions precedent set forth in paragraph 7.2.9 as of such
Closing.


7.2.9           Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before such Closing Date.


7.2.10           Opinion of Counsel.  Counsel for the Borrower shall have
delivered to the Placement Agent, an opinion, in reasonably satisfactory form,
to the effect of the due/valid issuance of all Securities, due authority,
validity, binding effect of all related agreements and the Warrants and, no
defaults or conflicts caused by this Agreement and related
transactions.  Notwithstanding that New York law governs this Agreement, such
opinion may be given under Delaware law on the assumption that the laws of the
states of New York and Delaware are identical.


8.           PLACEMENT AGENT/LEGAL FEES.


           8.1           Placement Agent’s Commissions; Sub-Agent’s
Commissions.  The Borrower acknowledges that it has retained American Capital
Partners, LLC to act as its managing Placement Agent (“Placement Agent”) and
that Placement Agent may engage additional sub-agents that are FINRA member
firms (“Sub-Agents”), to assist with the Borrower’s private placement.  The
Borrower shall pay to the Placement Agent (and/or their respective agents): (a)
a fee in cash equal to a maximum of 8% of the gross cash proceeds to the
Borrower resulting from the sale of certain of the Units in this Offering; and
(b) a fee equal to a maximum of such number of warrants as equals 8% of the
shares of Common Stock (“Placement Agent Warrants”) initially underlying the
Notes issued in the Offering, which securities shall have the  same terms and
conditions as provided to  the Purchasers (collectively, the “Placement Agent
Fees”).


           8.2           Legal Fees.   The Borrower shall reimburse all legal
fees to placement agent in an amount not to exceed $12,500 of which the Company
has already paid $5,000 towards such legal fees.  In addition, the Borrower
shall reimburse Placement Agent’s hourly expenses for any subsequent closings
after the first Closing, or for any material modifications of the Transaction
Documents made at any time so long as previously agreed to in writing by the
Borrower and the Placement Agent.


9.           MISCELLANEOUS.


                      9.1           Indemnification.  Each Purchaser agrees to
defend, indemnify and hold the Borrower harmless against any liability, costs or
expenses arising as a result of any dissemination of any of the Securities by
such Purchaser in violation of the Securities Act or applicable state securities
law.


                      9.2           Governing Law.  The validity and
interpretation of this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.  Each of the
parties hereto and their assigns hereby consents to the exclusive jurisdiction
and venue of the Courts of the State of New York, located in the City and County
of New York and the United States District Court, Southern District, for the
State of New York with respect to any matter relating to this Agreement and
performance of the parties’ obligations hereunder, the documents and instruments
executed and delivered concurrently herewith or pursuant hereto and performance
of the parties’ obligations thereunder and each of the parties hereto hereby
consents to the personal jurisdiction of such courts and shall subject itself to
such personal jurisdiction.  Any action, suit or proceeding relating to such
matters shall be commenced, pursued, defended and resolved only in such courts
and any appropriate appellate court having jurisdiction to hear an appeal from
any judgment entered in such courts.  The parties irrevocably waive the defense
of an inconvenient forum to the maintenance of such suit or proceeding.  Service
of process in any action, suit or proceeding relating to such matters may be
made and served within or outside the State of New York by registered or
certified mail to the parties and their representatives at their respective
addresses specified in Section 9.7, provided that a reasonable time, not less
than thirty (30) days, is allowed for response.  Service of process may also be
made in such other manner as may be permissible under the applicable court
rules.  THE PARTIES HERETO WAIVE TRIAL BY JURY.


                      9.3           Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors, and
administrators of the parties hereto.


                      9.4           Entire Agreement.  This Agreement and the
Exhibits hereto and thereto, and the other documents delivered pursuant hereto
and thereto, constitute the full and entire understanding and agreement among
the parties with regard to the subjects hereof and no party shall be liable or
bound to any other party in any manner by any representations, warranties,
covenants, or agreements except as specifically set forth herein or
therein.  Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto and their respective successors
and assigns, any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided herein.


                      9.5           Severability.  In case any provision of this
Agreement shall be invalid, illegal, or unenforceable, it shall to the extent
practicable, be modified so as to make it valid, legal and enforceable and to
retain as nearly as practicable the intent of the parties, and the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


                      9.6           Amendment and Waiver.  Except as otherwise
provided herein, any term of this Agreement may be amended, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely), with the written consent of the Borrower and a
majority of the Purchasers, or, to the extent such amendment affects only one
Purchaser, by the Borrower and such Purchaser.  Any amendment or waiver effected
in accordance with this Section shall be binding upon each future holder of any
security purchased under this Agreement (including securities into which such
securities have been converted) and the Borrower.


                      9.7           Notices.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
effective when delivered personally, or sent by facsimile or email (with receipt
confirmed), provided that a copy is mailed by registered mail, return receipt
requested, or when received by the addressee, if sent by Express Mail, Federal
Express or other express delivery service (receipt requested) in each case to
the appropriate address set forth below:


If to the Borrower:                                Premier Alliance Group, Inc.
4521 Sharon Road #300
Charlotte, NC  28211-3627
Attn:  Mark Elliott, Chief Executive Officer


With a copy to:                                           Ruskin Moscou
Faltischek, P.C.
1425 RXR Plaza
Uniondale, New York 11556
Facsimile:  (516) 663-6891
Email: SRubin@rmfpc.com
Attention:  Seth I. Rubin, Esq.






                      If to the Purchaser:                                At the
address set forth on the Purchaser’s Signature Page


With a copy to:                                           American Capital
Partners, LLC
205 Oser Ave.,
Hauppauge NY 11788
Facsimile:  (631) 670-1352
Attention:  Anthony Gardini


With a copy to:                                           Levy International
Law, LLC
590 Madison Avenue, Suite 2100
New York, New York 10022
Facsimile:  (646) 219-1574
Email: Rlevy@LevyLawNY.com
Attention:  Ron Levy, Esq.


                      9.8           Faxes, Electronic Mail and
Counterparts.  This Agreement may be executed in one or more
counterparts.  Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission or electronic mail (any such
delivery, an “Electronic Delivery”), shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them in person to all other
parties.  No party hereto shall raise the use of Electronic Delivery to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.


                      9.9           Enforcement. In addition to other remedies
available in law or in equity, the Note shall be deemed and considered an
irrevocable instrument for the payment of money only, enforable on its face and
by its terms in summary proceeding or, at the election of the holder thereof, a
regular or other proceeding.  Note holder shall be entitled to reimbursement of
any and all costs and fees relating to enforcement of this Agreement or the Note
or Warrant, including reimbursement of legal fees.


                      9.10           Titles and Subtitles.  The titles of the
paragraphs and subparagraphs of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.


9.11           Further Assurances.  At any time and from time to time after the
Closing, upon reasonable request of the other, each party shall do, execute,
acknowledge and deliver such further acts, assignments, transfers, conveyances
and assurances as may be reasonably required for the more complete consummation
of the transactions contemplated herein.


9.12           Legal Fees.  In the event any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.


APPLICABLE ONLY IN THE EVENT ANY UNITS ARE SOLD TO FLORIDA RESIDENTS - FLORIDA
LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY
SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS AFTER THE
FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE BORROWER, AN
AGENT OF THE BORROWER OR AN AUTHORIZED ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER.  THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD BE GIVEN TO THE BORROWER AT
THE ADDRESS SPECIFIED HEREIN.





--------------------------------------------------------------------------------

 
 
1  Regulation S provides in part as follows:

 
 
1.
“U.S. person” means:  (i) any natural person resident in the United States; (ii)
any partnership or corporation organized or incorporated under the laws of the
United States; (iii) any estate of which any executor or administrator is a U.S.
person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or
branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

 
 
2.
The following are not “U.S. persons”: (i) any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settler if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.

 

ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 

[Counterpart Signature Page To Securities Purchase Agreement of
Premier Alliance Group, Inc]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.




                                                                PURCHASER


                                                                (By Counterpart
Form - See Purchaser SignaturePages following the Questionnaire)




                                                                COMPANY


                                                                PREMIER ALLIANCE
GROUP, INC




                                                                (By Execution of
Acceptance Page followingCertificate of Signatory)

 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGES


           The undersigned Purchaser has read the Securities Purchase Agreement
of Premier Alliance Group, Inc, a Delaware corporation dated as of October  __,
2012, and acknowledges that the completion of this Questionnaire and the
execution of the Purchaser Signature Page that follows shall constitute the
undersigned’s execution of such Agreement.  This Questionnaire is and shall
remain part of the Agreement.  All capitalized terms used herein shall be as
defined in such Agreement
 


 
I hereby subscribe for ____ Unit(s), at a Purchase Price of $50,000 per Unit,
each Unit comprised of a $50,000 Principal Amount of 7% Convertible Promissory
Notes and ______ Common Stock Purchase Warrants initially exercisable at $____,
for an aggregate Purchase Price of  $__________________.  
 




           I am a resident of the State(s) or Country of __________________ and.


                                                                                                                                          

  Please print above the exact name(s) in which the Shares and Warrants are to
be held




My address is:                                           


                                



                                



My phone number
is:                                                                                                                                          


[Continued]

SP-


ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 

ACCREDITED INVESTOR QUESTIONNAIRE
Premier Alliance Group, Inc Offering of Units


I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Units are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who come within the definition of an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).
 
 
By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category.  All information in response to this
paragraph will be kept strictly confidential.  I agree to furnish any additional
information that the Borrower deems necessary in order to verify the answers set
forth below.
 
NOTE:  You must initial at least ONE category.
 
Individual Purchaser:
(A Purchaser who is an individual may initial either Category I, II, or III)
 
 
Category I
 
I am a director or executive officer of the Borrower.

 
 
Category II
 
I am an individual (not a partnership, corporation, etc.) whose individual net
worth, or joint net worth with my spouse, presently exceeds $1,000,000.*

 
Explanation.  In calculation of net worth, you may include equity in personal
property and real estate other than your principal residence, including cash,
short term investments, stocks and securities.  Equity in personal property and
real estate should be based on the fair market value of such property less debt
secured by such property.
 
 
Category III
 
I am an individual (not a partnership, corporation, etc.) who had an individual
income in excess of $200,000 in 2010 and 2011, or joint income with my spouse in
excess of $300,000 in 2010 and 2011, and I have a reasonable expectation of
reaching the same income level in 2012.**

 
____________________

* For purposes of this Accredited Investor Questionnaire, “net worth” means the
excess of total assets at fair market value, including cash, stock, securities,
personal property and real estate (other than your primary residence), over
total liabilities (other than a mortgage or other debt secured by your primary
residence). In the event that the amount of any mortgage or other indebtedness
secured by your primary residence exceeds the fair market value of the
residence, that excess liability should also be deducted from your net worth.
Any mortgage or indebtedness secured by your primary residence incurred within
60 days before the time of the sale of the securities offered hereunder, other
than as a result of the acquisition of the primary residence, shall also be
deducted from your net worth.
**  For purposes of this Accredited Investor Questionnaire, individual income
means adjusted gross income, as reported for federal income tax purposes, less
any income attributable to a spouse or to property owned by a spouse, increased
by the following amounts (but not including any amounts attributable to a spouse
or to property owned by a spouse): (i) the amount of any tax-exempt interest
income under Section 103 of the Internal Revenue Code of 1986, as amended (the
“Code”), received; (ii) the amount of losses claimed as a limited partner in a
limited partnership as reported on Schedule E of Form 1040; (iii) any deduction
claimed for depletion under Section 611 et seq. of the Code; (iv) amounts
contributed to an Individual Retirement Account (as defined in the Code) or
Keogh retirement plan; (v) alimony paid;(vi) any elective contributions to a
cash or deferred arrangement under Section 401(k) of the Code; and (vii) for
applicable taxable years, any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Section 1202 of the Code.
 
Entity Purchasers:
(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)
 
 
Category IV
 
The Purchaser is an entity in which all of the equity owners are “Accredited
Investors” as defined in Rule 501(a) of Regulation D.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.

 
_____________________________________________________
 
_____________________________________________________
 

 
_____________________________________________________

 
(describe entity)

 
 
Category V
 
The Purchaser is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units offered, whose purchase is
directed by a “Sophisticated Person” as described in Rule 506(b)(2)(ii) of
Regulation D.

 
 
Category VI
 
The Purchaser is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of $5,000,000.

 
_____________________________________________________
 
_____________________________________________________
 

 
_____________________________________________________

 
(describe entity)

 
Category VII
 
The Purchaser is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 
_____________________________________________________
 
_____________________________________________________
 
_____________________________________________________
                            (describe entity)
 
 



Category VIII  ____
Any bank as defined in section 3(a)(2) of the Securities Act of 1933, as amended
(“Act”), or any savings and loan association or other institution as defined in
section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; any insurance company as defined in section
2(a)(13) of the Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in section
2(a)(48) of that Act; any Small Business Investment Company licensed by the U.S.
Small Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;



_____________________________________________________
 
_____________________________________________________
 
 
_____________________________________________________

(describe entity)




Executed this _____ day of  _________, 2012 at ____________________,
________________.


[Continued]

SP-


ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 

REGULATION S CERTIFICATION
(For Non “U.S. Person” Individual or Entity Purchasers Only)


This Regulation S Certification (“Certification”) is being delivered in
connection with the Securities Purchase Agreement dated April __, 2012 (the
“Agreement”), by and between Premier Alliance Group, Inc, a Delaware corporation
(the “Company”), and each of the purchasers who execute the Purchaser Signature
Page thereto (the “Purchaser”), and may be relied upon by the Borrower, its
transfer agent and its counsel in connection with the transactions contemplated
by the Agreement and the issuance of Units contemplated by the Agreement.  The
undersigned Purchaser, being a party to the Agreement hereby certifies that the
following statements are true, correct, and complete as of the date of this
Certification.  Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Agreement.


1. Purchaser is familiar with Regulation S (“Regulation S”) promulgated by the
U.S. Securities and Exchange Commission (the “SEC”) under the U.S. Securities
Act of 1933, as amended (the “Securities Act”).


2. Purchaser is a not a “U.S. Person,” as defined in Regulation S and as set
forth in the Agreement.


3. Purchaser and each Unit Holder (as defined below) understand and acknowledge
that (A) the Securities have not been registered under the Securities Act, are
being sold in reliance upon an exemption from registration afforded by
Regulation S; and that such Securities have not been registered with any state
securities commission or authority; (B) pursuant to the requirements of
Regulation S, the Securities may not be transferred, sold or otherwise exchanged
unless in compliance with the provisions of Regulation S and/or pursuant to
registration under the Securities Act, or pursuant to another available
exemption thereunder; (C) the Borrower is under no obligation to register the
Securities under the Securities Act or any state securities law, or to take any
action to make any exemption from any such registration provisions available;
and (D) the Borrower will refuse to register any transfer of Securities not made
in accordance with the provisions of Regulation S, and/or pursuant to
registration under the Securities Act of pursuant to another available exemption
thereunder.


4. Purchaser has requested that certificates representing the Securities be
issued in the name of certain clients or customers of Purchaser who have
provided funds for the acquisition of the Securities (such persons and entities
referred to as “Unit Holders”).  No Unit Holder is a “U.S. Person” as defined in
Regulation S.  Neither Purchaser nor any Unit Holder is acquiring the Securities
for the account of any U.S. Person.


5. Neither Purchaser nor any Unit Holder was formed specifically for the purpose
of acquiring the Securities pursuant to the Agreement.


6. The offer leading to the issuance of the Securities, to any transfer of
Securities to the Unit Holders, and to the issuance of certificates to the Unit
Holders, was made in an “offshore transaction” as defined in Regulation S.  For
purposes of Regulation S, Purchaser understands that an “offshore transaction”
as defined under Regulation S is any offer or sale not made to a person in the
United States and either (A) at the time the buy order is originated, the
purchaser is outside the United States, or the seller or any person acting on
his/her behalf reasonably believes that the purchaser is outside the United
States; or (B) for purposes of (1) Rule 903 of Regulation S, the transaction is
executed in, or on or through a physical trading floor of an established foreign
exchange that is located outside the United States or (2) Rule 904 of Regulation
S, the transaction is executed in, on or through the facilities of a designated
offshore securities market, and neither the seller nor any person acting on its
behalf knows that the transaction has been prearranged with a buyer in the U.S.


7. Neither Purchaser, nor any affiliate or any person or entity acting on
Purchaser’s behalf, nor any Unit Holder, has made or is aware of any “directed
selling efforts” in the United States, which is defined in Regulation S to be
any activity undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for any of
the Securities.


8. Purchaser understands that the Borrower is the issuer of the Securities which
are the subject of the Agreement, and that, for purpose of Regulation S, a
“distributor” is any underwriter, dealer or other person who participates,
pursuant to a contractual arrangement, in the distribution of securities offered
or sold in reliance on Regulation S and that an “affiliate” is any partner,
officer, director or any person directly or indirectly controlling, controlled
by or under common control with any person in question.  Purchaser agrees that
Purchaser will not, during the Restricted Period set forth under Rule
903(b)(iii)(A), act as a distributor, either directly or through any affiliate,
nor shall he/she sell, transfer, hypothecate or otherwise convey the Securities
other than to a non-U.S. Person.


Resale Restrictions


9. Purchaser is purchasing the Units for its own account and risk and not for
the account or benefit of a U.S. Person (as defined in Regulation S).  Purchaser
understands, acknowledges and agrees that he/she must bear the economic risk of
an investment in the Securities for an indefinite period of time and that prior
to any such offer or sale, the Borrower may require, as a condition to effecting
a transfer of the Securities, an opinion of counsel, acceptable to the Borrower,
as to the registration or exemption therefrom under the Securities Act and any
state securities acts, if applicable.


10. Purchaser will, during and after the expiration of the distribution
compliance period, as set forth under Regulation S Rule 903(b)(3)(iii)(A),
offer, sell, pledge or otherwise transfer the Securities only in accordance with
Regulation S, or pursuant to an available exemption under the Securities
Act.  The issuance of the Securities pursuant to the Agreement has neither been
pre-arranged with a purchaser who is in the U.S. or who is a U.S. Person, nor is
it part of a plan or scheme to evade the registration provisions of the United
States federal securities laws.  During such distribution compliance period,
Purchaser will not engage in hedging transactions with regard to the common
stock of the Borrower, unless in compliance with the Securities Act.


Legends


11. Purchaser acknowledges, on behalf of Purchaser and the Unit Holders, that
substantially the following legend may appear on any certificates that may be
issued in respect of the Securities:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION.  ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
BORROWER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.


IN WITNESS WHEREOF, the undersigned has executed this Regulation S Certification
as of the date set forth below.




PURCHASER:




NAME:                                                                


By:                                                                


Title:                                                                


DATED: ________________________________










[Signature Page to Regulation S Certification]


[Signature Pages Continue]

SP-


ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE
(For Individual Purchasers)


           This Securities Purchase Agreement of Premier Alliance Group, Inc
(including the Questionnaire) is hereby executed and entered into by the below
Purchaser.


 
No. of Units: __________(@$50,000 per Unit)
 
Principal Amount $_______________
 
No. of Warrants: _______________
 
Purchase Price $_____________
 
 
Signature (Individual)
 
 
Name (Print)
 
 
Street address
 
 
City, State, Zip Code & Country
   




 
 
Tax Identification or Social Security Number
 
(            )                                                                
Telephone Number
 
(            )                                                                
Facsimile Number




 
Address to Which Correspondence Should Be Directed (if different from above)
 
____________________________________
c/o Name
____________________________________
Street Address
 
 
____________________________________
City, State, Zip Code & Country
 
(______)____________________________
Telephone Number
 
(______)____________________________
Facsimile Number




SP-


ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 

PURCHASER SIGNATURE PAGE
(for Corporation, Partnership, Trust or Other Entities)


This Securities Purchase Agreement of Premier Alliance Group, Inc (including the
Questionnaire) is hereby executed and entered into by the below Purchaser:


 
No. of Units: __________(@$25,000 per Unit)
 
Principal Amount $_____________
 
No. of Warrants: _______________
 
Purchase Price $_____________
____________________________________
Name of Entity
 
 
Type of Entity (i.e., corporation, partnership, etc.)
 
 
 
Tax Identification or Social Security Number
 
 
State of Formation of Entity
 
 
Name of Signatory Typed or Printed
 
Its:                                                                
Title
 




 
Address to Which Correspondence Should Be Directed (if different from above)
 
____________________________________
c/o Name
____________________________________
Street Address
 
   
____________________________________
City, State,  Zip Code & Country
 
(______)____________________________
Telephone Number
 
(______)____________________________
Facsimile Number
 

*If Units are being subscribed for by an entity, the Certificate of Signatory
that follows must also be completed.



SP-


ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY


                    (To be completed if Units are being subscribed for by an
entity)




           I,__________________________________, am the
___________________________ of


 (the “Entity”).


           I certify that I am empowered and duly authorized by the Entity to
execute and carry out the terms of the Securities Purchase Agreement and to
purchase and hold the Shares and Warrants that comprise the Units.  The
Securities Purchase Agreement has been duly and validly executed on behalf of
the Entity and constitutes a legal and binding obligation of the Entity.


           IN WITNESS WHEREOF, I have hereto set my hand this ______ day of
_________, 2012.





 
 
Signature








SP-


ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 



ACCEPTANCE PAGE TO SECURITIES PURCHASE AGREEMENT OF
PREMIER ALLIANCE GROUP, INC.


The foregoing subscriptions for ________ Units, for a purchase price of $50,000
per Unit, or an aggregate Purchase Price and Principal Amount of 7% Convertible
Promissory Notes of $___________ , and Common Stock Purchase Warrants to
purchase _______________ shares, in accordance with the foregoing Securities
Purchase Agreement, AGREED AND ACCEPTED; provided, however, that the Borrower
may accept additional subscriptions from time to time without consent of
Purchasers until the maximum offering amount (plus the over-allotment option, if
any) are accepted and Closed upon, in accordance with this Agreement:




PREMIER ALLIANCE GROUP, INC.






By:           /s/ Larry
Brumfield                                                                
Name:
Title: Chief Financial Officer and Secretary






Date:  ___________________









SP-


ATL 18,540,721
 
 

--------------------------------------------------------------------------------

 

COMPANY DISCLOSURE SCHEDULE
 
           Capitalized terms not otherwise defined in this Company Disclosure
Schedule shall have the same meaning as in the Agreement.
 
           The disclosure of any matter in this Company Disclosure Schedule
should not be construed as indicating that such matter is necessarily required
to be disclosed in order for any representation or warranty in the Agreement to
be true and correct in all material respects.  Any description of any document
included in this Company Disclosure Schedule is qualified in all respects by
reference to such document.

Schedules


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.6


NO MATERIAL ADVERSE CHANGE


The Company’s line of credit expires in October 2012 and the Company is in
negotiation with its lender to increase its line of credit at the time the line
of credit expires.  The current line of credit is limited to a borrowing base of
75% of eligible receivables or $1,500,000. If the Company is unable to
effectively renegotiate its expiring line of credit, such failure may have a
materially adverse effect on the Company’s business.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.13


LITIGATION




The Company is currently involved in a lawsuit pending in the Southern District
Court in the State of New York brought against Greenhouse Holdings, Inc., among
other defendants by Emissary Capital Group, LLC., Amit Tandon, Ajay Tandon and
Rajunder Bither.


The Company is currently involved in a lawsuit against Greenhouse Holdings,
Inc., by Jamar Electric relating to past collections issues.


The Company is currently involved in a lawsuit brought against Greenhouse
Holdings, Inc., by Anlin Industries relating to past collections issues.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of 7% Convertible Promissory Note

 
 

--------------------------------------------------------------------------------

 

Exhibit B
Form of Common Stock Purchase Warrant

 
 

--------------------------------------------------------------------------------

 
